Citation Nr: 0112155	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to temporary total convalescent ratings under 
38 C.F.R. § 4.30, based on the need for convalescence 
following hospitalization in November 1997 and August 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to May 
1969, April 1970 to October 1977, and June 1981 to July 1985.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Atlanta, Georgia RO that denied entitlement to service 
connection for a cervical spine disorder.  Thereafter, the 
case was transferred to the Columbia, South Carolina RO, 
which is presently handling the current appeal.   This matter 
also comes before the Board on appeal from a November 1999 
rating decision by the Columbia, South Carolina RO that 
denied entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30.


REMAND

A review of the claims folder shows that an April 1999 rating 
decision, in pertinent part, denied entitlement to service 
connection for a cervical spine disability.  The Board notes 
that a notice of disagreement to this action was received in 
December 1999; however, no statement of the case regarding 
this issue has been issued.  The Court has held that the RO's 
failure to issue a statement of the case is a procedural 
defect requiring Remand.  Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  See also, Manlicon v. West, 12 Vet. App. 238 
(1999) (in circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued).  Further, 38 C.F.R. § 19.9 
(2000) provides for the Board's Remand for correction of a 
procedural defect.  See also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
Therefore, the RO should furnish the veteran with a statement 
of the case concerning the aforementioned issue.

In addition, the veteran contends that he is entitled to 
temporary total ratings for convalescence based on the need 
for hospitalization in November 1997 and August 1998.  
Private treatment records note that the veteran underwent 
cervical spine fusion in November 1997 and August 1998.  
Because the claim for a temporary total rating may be 
affected by the outcome of any development of the veteran's 
claim for service connection for a cervical spine disability, 
consideration of the temporary total rating claim is deferred 
until the action sought in this Remand is completed.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED for the following actions:

1.  The RO should furnish the veteran 
with a statement of the case concerning 
the issue of entitlement to service 
connection for a cervical spine 
disability.  If, and only if, a timely 
substantive appeal is filed, this issue 
should be certified to the Board for 
appellate consideration.

2.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim(s) on the basis of all 
evidence of record and all applicable law 
and regulations.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




